IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 ELIJAH WEIR,                                   : No. 61 EM 2021
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 THE HONORABLE ROBERT P. COLEMAN,               :
 ET AL.,                                        :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

      AND NOW, this 28th day of December, 2021, the Application for Leave to File

Original Process is GRANTED, and the “Motion for ‘Immediate – Hearing/Intervention,’

and ‘Notice’,” treated as a Petition for Writ of Mandamus, is DENIED. The Prothonotary

is DIRECTED to strike the jurist’s name from the caption.